Per Curiam: A rehearing was ordered in the present case, for the purpose of reconsidering whether the special findings are so inconsistent with the general verdict that it should be set aside. We have carefully reconsidered the question, and perceive no sufficient reason to depart from the conclusion expressed in the opinion. The Supreme Court of Indiana, in Rigeway v. Dearinger, 42 Ind. 157, in construing a statute of that State, similar to the 51st section'of the practice act of 1872, say: “If the special finding can, upon any hypothesis, be reconciled with the general verdict, the latter will control, and the court will not render judgment against the party who has the general verdict in his favor.” Adopting this reasonable rule of construction, the general verdict is clearly sustainable upon the theory stated in the opinion. Inasmuch as the section under consideration has been repealed, we deem it unnecessary to add any thing further upon the question. The judgment of the court below is affirmed. Judgment affirmed.